294 U.S. 708
55 S. Ct. 405
79 L. Ed. 1243
Anthony J. Drexel BIDDLE, Jr., petitioner,v.IRVING TRUST COMPANY, as Trustee, etc.*
No. 589.
Supreme Court of the United States
January 21, 1935

Messrs. Eldon Bisbee and Paul D. Miller, both of New York City, for petitioner.


1
For opinion below, see Irving Trust Co. v. Deutsch, 73 F.(2d) 121.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Second Circuit denied.



*
 Rehearing denied 294 U.S. 733, 55 S. Ct. 514, 79 L. Ed.